DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103(a1) as being unpatentable over Rimpl (US 2014/0299001 A1) in view of Menoret et al. (US 3,094,060).
	Regarding claim 1, Rimpl disclose
A milk foaming device (system for preparing milk and/or milk foam) comprising 
a milk channel (feed 1, fig.1) to guide milk in a milk flow direction from a milk container (milk tank 4, fig.1) to a milk outlet head (machine outlet 6, fig.1), 
a foaming section (throttle 8, and air valve 9, fig.1) to convert the milk in the milk channel (feed 1) into a milk foam that contains air,.
temperature sensor 12, fig.1). 

    PNG
    media_image1.png
    337
    611
    media_image1.png
    Greyscale


However, Rimpl does not disclose 
a return channel that branches off from the milk channel between the temperature control element and the milk outlet head, when viewed in the milk flow direction, to a point in the milk channel upstream of the temperature control element.
Menoret discloses a device (apparatus, fig.1) comprising: a return channel (line 8, fig.1) that branches off from another channel (line 9, fig.1).

    PNG
    media_image2.png
    521
    499
    media_image2.png
    Greyscale


Regarding claim 2, Menoret disclose 
a shut-off element (three-way valves 12, 13, fig.1) that is designed to close the return channel (line 8, fig.1).

Regarding claim 3, Menoret disclose 
the shut-off element (three-way valves 12, 13, fig.1) is a switch element to lead the milk foam (liquid) either to the milk outlet head or into the return channel (line 8, fig.1).

Regarding claim 4, Menoret disclose 
an additional switch element (three-way valve 7, fig.1) which is designed to open the milk channel (line 6, fig.1) either towards the return channel (line 8, fig.1) or to the milk container (storage tank 1, fig.1).

Regarding claim 5, Menoret disclose 
the switch element (three-way valves 12, 13, fig.1) or the additional switch element (three-way valve 7, fig.1) is a three-way valve.

Regarding claim 7, Rimpl disclose 
an air duct (air feed 7, fig.1) to enrich the milk with air leads into the milk channel in the foaming section (throttle 8, and air valve 9, fig.1).

Regarding claim 8, Rimpl disclose 
the foaming section (throttle 8, and air valve 9, fig.1) when viewed in the milk flow direction comprises a swirling element (air valve 9, fig.1) downstream of the air duct (air feed 7, fig.1) to swirl the air in the milk.

Regarding claim 9, Rimpl disclose 
the air duct (air feed 7, fig.1) and the swirling element (air valve 9, fig.1) leads into the milk channel (feed 1, fig.1).
Menoret disclose the return channel (line 8, fig.1).

Regarding claim 10, Rimpl disclose 
an air duct (air feed 7, fig.1) to enrich the milk with air leads into the milk channel in the foaming section (throttle 8, and air valve 9, fig.1).

Regarding claim 11, Rimpl disclose 
the foaming section (throttle 8, and air valve 9, fig.1) when viewed in the milk flow direction comprises a swirling element (air valve 9, fig.1) downstream of the air duct (air feed 7, fig.1) to swirl the air in the milk.

Regarding claim 12, Rimpl disclose 
the air duct (air feed 7, fig.1) and the swirling element (air valve 9, fig.1) leads into the milk channel (feed 1, fig.1).
Menoret disclose the return channel (line 8, fig.1).

Regarding claim 13, Menoret disclose 
the switch element (three-way valves 12, 13, fig.1) is a three-way valve.

Regarding claim 14, Menoret disclose 
the switch element (three-way valves 12, 13, fig.1) is a three-way valve.

Regarding claim 15, Menoret disclose 
the additional switch element (three-way valve 7, fig.1) is a three-way valve.

Regarding claim 16, Menoret disclose 
the additional switch element (three-way valve 7, fig.1) is a three-way valve.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a return channel as taught by Menoret that branches off from the milk channel between the temperature control element and the milk outlet head of Rimpl’s invention, such that when viewed in the milk flow direction, to a point in the milk channel upstream of the temperature control element, in order to circulate a milk foam.

	
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rimpl (US 2014/0299001 A1) in view of Menoret et al. (US 3,094,060) and further in view of Froelich (US 3,428,413).
Regarding claim 6, the modification of Rimpl and Menoret discloses substantially all the feature as set forth in claim 5 above, but does not disclose the three-way valve is magnetic.
Froelich discloses a device (apparatus, fig.1) comprises three-way valve is magnetic (three-way magnetic valve 62, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a three-way valve of Menoret’s invention, by using a three-way valve is magnetic, as taught by Froelich, in order to control a flow of milk foam effective. 

Response to Amendment
With respect to Claim Objection: the applicant amended claim filed on 04/12/2021 overcame the Claim Objection. However, the newly added claims 16 has raised another issue on Claim Objection.

Response to Argument
Applicant's arguments filed 04/12/2021, filed on 04/12/2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “The Examiner concedes Rimpl does not disclose the claimed return channel. The Examiner instead refers to FIG. 1 of Menoret. But Menoret does not teach a return channel at all - line 8 of Menoret's FIG. 1 is a fill line not a return line. At column 2, lines 55-64, Menoret states:
On completion of the sterilizing period, valve 13 is turned to connect line 8 with the gas generator 10, valve 12 is turned to isolate line 8 from the branch line 9', and valve 7 is also turned to isolate line 8 from branch line 9. Nitrogen from gas generator or reservoir 10 now flows along the paths indicated by the broken-line arrows, and enters the tank 1 substantially at the pressure of reservoir 10, while being sterilized as it passes filters 11,11 and 11".
Menoret's line 8 (also referred to as the main filling circuit) is isolated from line 9 (also referred to as the testing circuit) and provides a direct connection for filling storage tank 1 with nitrogen supplied by gas reservoir 10. The Menoret reference further discloses at column 2, line 64 to column 3, line 10:
After a time sufficient to fill the entire plant with sterile nitrogen, valve [3] is turned to disconnect inlet 2 from the steam inlet line 4 and fruit juice under pressure is delivered through line 5 into the tank. The juice forces out the nitrogen gas back towards the source 10. When the level of juice within the tank 1 has reached the top of the tank, the three-way valve 7 is operated to cut off the filling circuit 8 and place the tank 1 in communication with the control or testing circuit 9.... At this time, however, the valve 12 is positioned to cut off the test circuit from the line 8 and source 10. Valves 18 and 19 are then operated to their open position, causing sulfuric acid to flow into the bubbler unit 15. Valve 12 then is turned to place the line 9 in communication with the gas source 10. The system is now in its normal storage condition.
Menoret describes a filling condition in which line 8 is used to supply nitrogen to storage tank 1 and a storage condition in which line 9 is in communication with gas reservoir 10 via sulfuric acid bubblers and isolated from line 8. Contrary to the Examiner's assertion, line 8 does not serve as a return channel at all because it is isolated from the system when it isn't supplying nitrogen. Line 8 does not return either nitrogen or juice.
For this reason, the combination of Rimpl and Menoret fails to teach each and every element of claim 1.
Moreover, nothing in the applied art suggests a motivation for adding a return line to the system of Rimpl. And even if such a motivation existed, the Examiner provides no rationale for modifying Rimpl with the isolated filling circuit of Menoret. The present application states that the claimed return channel keeps the milk flowing even after the milk foaming device has been turned off. In contrast, the modified milk system asserted by the Examiner could not function to circulate milk foam because the lines would have to be isolated from each other. Applicant therefore submits that modifying Rimpl's system with Menoret's lines 8 and 9 would render the resulting system inoperable”, Remark Pages 5-7.

The examiner’s response: the applicant’s arguments above are not persuasive. 
Firstly, the line 8 of Menoret is considered as “a return channel” because: it is clearly shown in annotated figure below: the line 8 has upward and downward arrows. Also, in Menoret discloses a source can be traveled from a tank 1 to a tank 10 and versa, see Col.2, lines 49-51 cited: “…valve 7 is adjusted to place tank outlet 6 is simultaneous communication with both lines 8 and 9…” and Col.2, lines 56-61 cited: “…valve 12 is turned to isolate line 8 from the branch line 9, and valve 7 is also turned to isolate line 8 from branch line 9, Nitrogen from gas generator or reservoir 10 now flows along the paths indicated by the broken-line arrows and enters the tank 1…”

    PNG
    media_image3.png
    518
    567
    media_image3.png
    Greyscale

line 8, fig.1), all the other limitations are disclosed/suggested by the primary Rimpl reference, such as a milk channel (feed 1, fig.1), a milk outlet head (machine outlet 6, fig.1), a foaming section (throttle 8, and air valve 9, fig.1), and a temperature control element (temperature sensor 12, fig.1). 
Additionally, the Rimpl and Menoret references are related as the same technical field (both treating food), therefore, it would have been obvious to include a return channel (line 8) of Menoret between a temperature control element temperature sensor 12 () and a mil outlet head (machine outlet 6) of Menoret, in order to circulate a milk foam, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/16/2021